DETAILED ACTION
The communication dated 2/9/2021 has been entered and fully considered.
Claims 54-55, 57-62, 64-72 and 73-74 remain pending. Claim 73 has been withdrawn. Claims 1-53 have been cancelled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claim 73 directed to an invention non-elected without traverse.  Accordingly, claim 73 has been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 73. (Cancelled)

Allowable Subject Matter
Claims 54-55, 57-62, 64-72 and 74 are allowed.
The following is an examiner’s statement of reasons for allowance: The applicant argued that our interpretation over the scope of the claims were too broad. The applicant’s arguments 
The closest prior art of record is considered to be Saint et al. (FR 2779988 A1), hereinafter SAINT. SAINT teaches a method of a molded composite structure (3) [Abstract, pgs. 1, 13; Figs. 1(a)-(i)]. SAINT teaches a transportable support mold which is separable from the hot and cold molds [pg. 2; Figs. 1(a)-(i)]. SAINT teaches a composite structure is put between two shells (support mold (8) and associated counter-mold (7)), which the two shells have a cavity for the structure [Figs. 1(a)-(i); pgs. 13-14]. SAINT teaches the thermoplastic composite structure is placed on a transportable support mold [pg. 2]. SAINT teaches the thermoplastic composite structure, positioned on the support mold, is placed in a first zone where it is heated and molded under the action of heat and pressure, and then the molded composite structure is then transported to or in a second separate zone, where it is cooled under pressure and thus consolidated or frozen [pg. 3]. SAINT fails to teach, suggest, or disclose “a series of fluid chambers opposite the first mould surface, which fluid chambers define the plurality of tessellating individually temperature controlled mould tool zones.” One of ordinary skill in the art at the time of the effective filing date of the applicant’s invention would not be reasonably be motivated to modify the method of SAINT to have a series of fluid chambers opposite the first mould surface, which fluid chambers define the plurality of tessellating individually temperature controlled mould tool zones, and the applicant has done so for the benefit of the use of the mould tool and the complex, expensive temperature control system is minimized, as indicated in the instant specification [0012].



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE MONTIEL whose telephone number is (571)272-2529.  The examiner can normally be reached on MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/C.M./Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748